          Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


Jason Shallenberger,                  :
Sandra Bianco,                        :
Nicole Metzger,                       :
V.N.G. (Age 9) and                    :
V.L.G., (Age 6) a minor,              :
                                      :
                     Plaintiffs.      :
                                      :
ALLEGHENY COUNTY,                     :
ALLEGHENY COUNTY CHILDREN             :
AND YOUTH SERVICES, and Maria Duranti :
and Autumn Smith,                     :
individually and in their capacity as :
employees of the Allegheny County     :                JURY TRIAL DEMANDED
Children and Youth Services,          :
                                      :                ELECTRONICALLY FILED
                                      :
                     Defendants.      :


                                     COMPLAINT


      AND NOW come the Plaintiffs, Jason Shallenberger, Sandra Bianco, Nicole

Metzger, V.G. a minor, and V.G., a minor, by and through their attorneys, THE

LINDSAY LAW FIRM. P.C., Alexander H. Lindsay, Jr., Esquire, Nathan F. Fulk, Esquire

and Joseph E. Hudak, Esquire, filing the following Complaint.



                                  I. JURISDICTION

      This suit is brought in the jurisdiction of this Honorable Court conferred under and

by virtue of 42 U.S.C. § 1983, and 28 U.S.C. § 1331.
            Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 2 of 11




                                      II. PARTIES

       1.     The Plaintiff Jason Shallenberger is an adult individual residing at 25 Carol

Drive, Carnegie, PA 15106 and is the grandfather of V.G.

       2.     The Plaintiff Sandra Bianco is an adult individual residing at 25 Carol

Drive, Carnegie, PA 15106 and is the grandmother of V.G.

       3.     The Plaintiff Nicole Metzger is an adult individual residing 602 Aylesworth

Avenue, Bridgeville, PA 15107 and is the mother of V.G.

       4.     The Plaintiff V.L.G. born on August 16, 2013, is a minor, son of Nicole

Metzger.

       5.     The Plaintiff V.N.G. born on April 16, 2009 is a minor, and son of Nicole

Metzger.

       6.     The Defendant Allegheny County Children Youth Family (hereinafter

ACCYF) is a local government agency of Allegheny County, organized pursuant to the

laws of the Commonwealth of Pennsylvania, with its principal office located at 1401

Forbes Avenue, Pittsburgh PA 15129.

       7.     The Defendant Allegheny County is a local government subdivision

organized pursuant to laws of the Commonwealth of Pennsylvania, with its principal

office located at 542 Forbes Avenue, Pittsburgh PA 15219.

       8.     The Defendant Maria Duranti is an adult individual and at all times

relevant was employed by the Defendant, ACCYF in Allegheny County as a caseworker

supervisor and resides in the Commonwealth of Pennsylvania.
             Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 3 of 11




       9.      The Defendant Autumn Smith is an adult individual and at all times

relevant was employed by the Defendant, ACCYF in Allegheny County as a caseworker

supervisor and resides in the Commonwealth of Pennsylvania.



                               III. STATEMENT OF FACTS



       10.     On May 23, 2017, Plaintiff Shallenberger picked up V.L.G. from his

parents’ home as police arrested Nicole Metzger, who was on house arrest.

       11.     V.N.G. was at school and was picked up by his other grandfather, Nick

Garrubba at school prior to Plaintiff Shallenberger getting to the school while

Shallenberger was waiting for him at the school bus stop.

       12.     ACCYF left V.L.G. with Jason Shallenberger and Sandra Bianco, his

grandparents.

       13.     ACCYF left V.N.G. with Nick Garrubba.

       14.     Plaintiffs Shallenberger and Bianco were in the process of adopting V.L.G.

and filed all the necessary paper work with ACCYF.

       15.     Byron Glatz, father of V.L.G., did not meet the required ACCYF goals and

signed off his rights with the promise from ACCYF that Shallenberger and Bianco would

be adopting V.L.G.

       16.     ACCYF provided false testimony to Byron Glatz to the effect that

Shallenberger and Bianco would be permitted to adopt.

       17.     Jeremiah Metzger father of V.N.G. refused to sign off his rights to V.N.G.

but his rights were terminated by the court.
             Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 4 of 11




       18.     Jeremiah Metzger made it known that he wanted V.N.G. to be adopted

also by Shallenberger and Bianco.

       19.     At some time between March 1, 2018 and May 30, 2018, a petition to

terminate Plaintiff Metzger’s parental rights was filed.

       20.     The court scheduled a hearing on the ACCYF matter for May 30, 2018.

       21.     On May 30, 2018, Plaintiff Shallenberger attempted to attend the hearing

but was not permitted into the courthouse.

       22.     Plaintiff Metzger was not present at the hearing.

       23.     On June 4, 2018, Plaintiffs Shallenberger and Bianco purchased a 4-

bedroom house on the knowledge that they would be permanently adopting V.N.G. and

also V.L.G.

       24.     Plaintiff Nicole Metzger was hospitalized from approximately August 3,

2018 until September 19, 2018 at three different healthcare facilities

       25.     Representatives of Defendant ACCYF contacted Plaintiff Shallenberger in

an attempt to serve Plaintiff Metzger with court papers.

       26.     Plaintiff Shallenberger informed ACCYF that Plaintiff Metzger was

hospitalized, but ACCYF never served Metzger.

       27.     On August 27, 2018 representatives of ACCYF arrived at the home and

stated their intention to remove V.L.G. from the residence.

       28.     When asked for paperwork giving them authority to do so, Defendants

only provided a partial court order stating that VG was in the legal custody of ACCYF.

       29.     Collier Township Police were dispatched to the residence.

       30.     V.L.G. was forcibly removed from Plaintiffs’ residence.
                Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 5 of 11




          31.     Court personnel testified in court that once ACCYF restrained him in an

unknown vehicle that V.G. stated “Why are you kidnapping me?”.

          32.     Plaintiff Shallenberger recorded a video of the incident which can played

for the Court upon request.

          33.     On September 10, 2018 an attorney, Anthony Piccirilli, Jr., Esquire, was

retained in the ACCYF matter.

          34.     Piccirilli filed a motion for the adoption of both children stating that all three

parents agreed and wanted Shallenberger and Bianco to adopt both children.

          35.     On September 19, 2018, another hearing was held in the ACCYF matter.

          36.     Plaintiffs learned at that time that Plaintiff Metzger’s parental rights were

already terminated.

          37.     Plaintiffs Shallenberger and Bianco were told that they would not be

permitted to adopt the children because they had permitted unsupervised visits between

them and their mother, Plaintiff Metzger.

          38.     It is believed and therefore averred that Defendants suborned perjury by

coercing Plaintiffs V.N.G. and/or V.L.G. into providing false testimony in the ACCYF

matter.

          39.     Plaintiffs were told that, instead, V.G. would be placed with Mary Rose

Bates, his Maternal Aunt.

          40.     Plaintiffs provided ACCYF pictures showing V.G. and Plaintiff Metzger

having unsupervised visits while in the custody of Mary Rose Bates.

          41.     ACCYF has refused to take any action against Mary Rose Bates.
             Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 6 of 11




       42.      On September 21, 2018 a complaint was filed with The Disciplinary Board

of the Supreme Court of PA against Mary Rose Bates – Attorney and Autumn Smith

ACCYF supervisor, who has stated that she was an attorney.

       43.      On December 21, 2018 Plaintiff Shallenberger filed an Attorney General

criminal complaint against Mary Rose Bates.

       44.      Plaintiffs Shallenberger, Bianco, and Metzger have not been permitted any

visitation with V.G. since he was forcibly removed on August 27, 2018.




                                          COUNT I

                 42 U.S.C. §1983 – Violation of Procedural Due Process


       45.      Paragraphs 1 through 42 are incorporated herein by reference as if fully

set forth at length.

       46.      At all times relevant, Defendants Maria Duranti and Autumn Smith were

acting as agents of ACCYF and /or Allegheny County and are being sued in both their

individual and official capacities.

       47.      The Defendants through their agents and employees, were acting under

color of state law, acted willfully, knowingly and purposefully, with the intent to deprive

the Plaintiffs of their liberty interests and rights, privileges and immunities secured by

the Constitution and the laws of the United States, in violation of 42 U.S.C. §1983,

particularly:

                a.     Their liberty and privacy interest in maintaining custody of the minor
                       child, V.G. without undue interference including removal from the
                       home without notice and a hearing;
              Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 7 of 11




                b.     The right of familial associations;

                c.     The right to freedom of intimate association;

                d.     The rights to substantive and procedural due process as secured
                       by the 14th Amendment;


        48.     Defendants Maria Duranti and Autumn Smith were acting, at all times

relevant hereto, in accordance with a well-established custom and/or policy of the

Defendants, Allegheny County and ACCYF in conducting their investigation of the

family of V.G. and V.G. More specifically, the policy of Allegheny County and ACCYF

was one which instructed the ACCYF caseworkers to remove children without due

process, and to terminate parental rights without proper service.



       WHEREFORE, the Plaintiffs demand judgment in their favor and against the

Defendants in an amount in excess of $50,000.00, plus court costs, interest, attorneys’

fees, and other damages as the Court deems appropriate, including injunctive relief

reinstating Plaintiff Nicole Metzger’s parental rights, plus punitive damages.

A JURY TRIAL IS DEMANDED.



                                           Count II

Violation of 42 U.S.C. § 1983: Fourteenth Amendment Substantive Due Process
Right to Familial Association, Freedom of Intimate Association, Family Privacy


        49.     The prior paragraphs are hereby incorporated by reference as though set

forth in their entirety.

        50.     Section 1983 provides, in pertinent part:
             Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 8 of 11




Every person who, under color of any statute, ordinance, regulation, custom, or usage of
any State or Territory or the District of Columbia, subjects, or causes to be subjected, any
citizen of the United States or any other person within the jurisdiction thereof to the
deprivation of any rights, privileges or immunities secured by the Constitution and laws,
shall be liable to the party injured in an action at law, suit in equity, or other proper
proceedings for redress


       51.     The Fourteenth Amendment provides in relevant part that “No State shall

make or enforce any law which shall abridge the privileges or immunities of citizens of

the United States; nor shall any State deprive any person of life, liberty, or property

without due process of law.”

       52.     Plaintiffs Shallenberger and Bianco, as grandparents of V.N.G. and V.L.G.

and who had active participation in their lives prior to August 27, 2018, have a

fundamental right to freely associate with and participate in the upbringing of their

grandchildren.

       53.     Plaintiff Metzger, as mother of V.N.G. and V.L.G., and who had active

participation in their lives prior to the ex-parte termination of her parental rights, had a

fundamental right to freely associate with and participate in the upbringing of her

children.

       54.     The interest of grandparents in maintaining relationships with their

grandchildren is a protected liberty interest within the meaning of the Due Process

Clause.

       55.     The interest of parents in maintaining relationships with their children is a

protected liberty interest within the meaning of the Due Process Clause.
             Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 9 of 11




       56.     Plaintiffs Shallenberger and Bianco, as grandparents of V.N.G. and

V.L.G., have a liberty interest protected by the Due Process Clause of the Fourteenth

Amendment

       57.     Plaintiff Metzger, as mother to V.N.G. and V.L.G., has a liberty interest

protected by the Due Process Clause of the Fourteenth Amendment.

       58.     “The Due Process Clause of the Fourteenth Amendment prohibits the

government from interfering in familial relationships unless the government adheres to

the requirements of procedural and substantive due process.” Croft v. Westmoreland

County Children and Youth Services, 103 F.3d 1123, 1125 (3d Cir. 1997).

       59.     Defendants are state actors subject to the Fourteenth Amendment.

       60.     Defendants, through their agents and employees, at all times material

hereto acted under color of state law, acted willfully, knowingly, and purposefully, with

the intent to deprive Plaintiffs of their liberty interests and rights, privileges and

immunities secured by the Constitution and the law of the United States, in violation of

42 U.S.C. § 1983, particularly by failing to provide Plaintiff Metzger with a hearing to

contest the termination of her parental rights and by suborning perjury to prevent the

adoption of V.L.G. and V.N.G. by Plaintiffs Shallenberger and Bianco.

       61.     Defendants followed a policy, custom, and practice of failing serve parents

with the petitions to terminate their parental rights, and of eliciting false testimony in

dependency and adoption hearings.

           62. Defendants acted intentionally and with callous disregard for Plaintiffs'

   clearly established constitutional rights.
          Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 10 of 11




           63. Defendants acts were with malice and reckless disregard for Plaintiffs'

   federally protected constitutional and civil rights.

           64. Various citizens, including Plaintiffs, have been subjected to the

   aforementioned illegal and unconstitutional policies, customs and practices of

   Defendants.

           65. Pursuant to 42 U.S.C. § 1983, Defendants are liable to Plaintiffs for

   damages.

           66. Pursuant to 42 U.S.C. § 1988, Plaintiffs are entitled to attorneys’ fees and

   costs incurred in bringing this action.

       67.    As a direct and proximate result of the conduct of the Defendants as

aforesaid, Plaintiffs have suffered and will continue to suffer irreparable injury, including

but not limited to humiliation and significant psychological trauma and monetary

damages.



       WHEREFORE, the Plaintiffs demand judgment in their favor and against the

Defendants in an amount in excess of $50,000.00, plus court costs, interest, attorneys’

fees, and other damages as the Court deems appropriate, including injunctive relief

reinstating Plaintiff Nicole Metzger’s parental rights, plus punitive damages.

A JURY TRIAL IS DEMANDED.
Case 2:05-mc-02025 Document 65 Filed 01/16/20 Page 11 of 11




                                Respectfully submitted:


                                THE LINDSAY LAW FIRM, P.C.
                                s/ Alexander H. Lindsay, Jr.
                                Alexander H. Lindsay, Jr., Esquire
                                Attorney for Plaintiffs
                                Pa. Supreme Court ID. No. 15088

                                s/ Nathan F. Fulk_____
                                Nathan F. Fulk, Esquire
                                Attorney for Plaintiffs
                                Pa. Supreme Court ID. No. 326385

                                110 East Diamond Street, Suite 301
                                Butler, Pennsylvania 16001
                                Phone: (724)282-6600
                                Fax: (724)282-2672


                                s/ Joseph E. Hudak____________
                                Joseph E. Hudak, Esquire
                                Attorney for Plaintiffs
                                Pa. Supreme Court ID. No. 45882

                                P.O. Box 11242
                                Pittsburgh, PA 15238
                                Phone: (412) 867-8119
                                Fax: (412) 774-1593
